department of the treasury 3h internal_revenue_service washington d c sep tax_exempt_and_government_entities_division uniform issue list set ep rathi legend taxpayer a plan b plan c financial_institution d state e account f financial_institution g state h amount amount amount amount amount amount page dear this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distributions equal to amount and amount from plan b and plan c respectively taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer a's mental condition which impaired her ability to manage her financial affairs taxpayer a further represents that amount and amount have not been used for any other purpose in late taxpayer a decided to retire her retirement taxpayer a was employed by state e she participated in plan b and plan c both qualified under sec_401 of the code and maintained by financial_institution d preparations included having to complete several documents given to her by state e’s retirement division among these were forms to request distributions from pian b and plan c on date a distribution of amount was made from plan b on date a distribution of amount was made from plan c taxes totaling amount were withheld from the two distributions the distributions minus taxes withheld totaling amount were directly transferred to account f a nonretirement savings account with financial_institution g taxpayer a’s required_minimum_distribution for was amount the total of the two distributions less taxpayer's required_minimum_distribution for was amount taxpayer a was age at the time of her retirement living alone in state e english was not her first language and while alive her husband handled the financial affairs taxpayer a requested help in completing the forms but was told by the plan administrators that they were not allowed to counsel or give any_tax advice soon after receiving the distributions taxpayer a moved to state h to live with her daughter her daughter as well as her physician in state e indicate that taxpayer a suffers from physical and cognitive disabilities the consequences of which were diminished mental capacity and forgetfulness the request is accompanied by a letter from a physician stating that taxpayer a has in general incapable of managing her difficulty making simple decisions and is financial affairs page based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of page amount was due to her deteriorating mental condition which impaired taxpayer a’s ability to manage her financial affairs during the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to distributions totaling amount from plan b and plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer an amount not to exceed amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent at i d sincerely yours if you wish to inquire about or manager employee_plans technical group cbs a wells a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact deleted copy of ruling letter notice of intention to disclose enclosures cc
